office_of_chief_counsel internal_revenue_service memorandum number release date cc psi ---------------- postf-134342-07 uilc date november to associate area_counsel ----------- small_business self-employed from christine ellison branch chief branch passthroughs special industries subject allocation of sec_42 tax_credits this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code chief_counsel_advice may not be used or cited as precedent this memorandum is based solely on the facts presented in the date memorandum and the exhibits received on date legend taxpayer managing member non-managing member yr1 yr2 ---------------------------- ------------------------ ----------------------------------- ------------------------ -------------------------------------------------------- ------------------------ ------- ------- postf-134342-07 yr3 w x y z a b ------- ------- -------- ------ ------ ------ ------ issue whether sec_42 tax_credits must be allocated in proportion to allocations of related depreciation_deductions for the year giving rise to the credit where special allocations in the partnership_agreement result in the actual allocation of depreciation being different from the general allocations provided for in the partnership_agreement conclusion because the partnership expenditure that gives rise to the sec_42 credit for the partnership taxable_year also gives rise to valid allocations of partnership loss or deduction for the year the partners’ interests in the partnership regarding the sec_42 credit are in the same proportion as the partners’ respective distributive shares of the loss or deduction thus sec_42 tax_credits must be allocated in the same proportion as the actual allocations of the related depreciation_deductions giving rise to the credit for the year facts taxpayer was formed in yr1 by managing member and non-managing member as a limited_liability_company to own and operate housing that qualifies for the low-income_housing_credit provided by sec_42 taxpayer is treated as a partnership for federal tax purposes under sec_7701 taxpayer’s operating_agreement provides for capital accounts to be maintained in accordance with sec_1_704-1 managing member is subject_to an unqualified deficit_restoration_obligation but non-managing member is not instead non-managing member is the subject of a qualified_income_offset the operating_agreement provides that in general w of taxpayer’s taxable_income or loss is allocated to managing member and x of taxpayer’s taxable_income or loss is allocated non-managing member however prior to allocation of taxable_income or postf-134342-07 loss the operating_agreement requires certain special allocations to be made among these special allocations is the following provision if losses otherwise allocable to the non-managing member would cause the non-managing member to have a deficit capital_account the losses are instead allocated to the managing member in yr2 and yr3 allocation of x losses to non-managing member would have caused non- managing member to have a deficit capital_account in accordance with the provision in the operating_agreement relating to special allocations only y of taxpayer’s nonrecourse_deductions was allocated to non-managing member in yr2 and only z of taxpayer’s nonrecourse_deductions was allocated to non-managing member in yr3 law and analysis sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deductions or credit to the extent provided by regulations prescribed by the secretary under sec_1_702-1 the distributive_share is determined under sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement under sec_704 a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credit and tax recapture must be allocated in accordance with the partners’ interest in the partnership as of the time the credit or recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustment for the year the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example for yr2 and yr3 taxpayer seeks to allocate its sec_42 tax_credits between managing member and non-managing member in accordance with the general allocation of w to managing member and x to non-managing member however in yr2 and yr3 because of the provision in the operating_agreement requiring special_allocation of losses and deductions to managing member if allocation of those losses and deductions postf-134342-07 to non-managing member would have caused non-managing member to have a deficit capital_account the depreciation_deductions related to the property giving rise to the sec_42 tax_credits were actually allocated between taxpayer’s members in different percentages than the general allocations specified in the operating_agreement because the partners’ interests in taxpayer regarding the credit in this case must be in the same proportion as the partners’ respective distributive shares of the loss or deduction or other downward capital_account adjustment for the year the sec_42 tax_credits must be allocated in yr y to non-managing member and a to managing member in yr3 the tax_credits must be allocated z to non-managing member and b to managing member case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
